Order, Supreme Court, New York County (Anil C. Singh, J.), entered April 15, 2011, which granted defendant’s motion to dismiss the complaint, unanimously affirmed, without costs.
The IAS court correctly determined that the allegedly defamatory statement contains nothing that would allow a reader to discern that it was “of and concerning” plaintiff (Giaimo v Literary Guild, 79 AD2d 917, 917 [1981]; Salvatore v Kumar, 45 AD3d 560, 563 [2007], lv denied 10 NY3d 703 [2008]; see generally Prince v Fox Tel. Stas., Inc., 93 AD3d 614, 614-615 [2012]). Indeed, the statement did not name plaintiff at all, and gave no reason for any reader to think that defendant was referring to him.
In view of the foregoing determination, we need not decide whether the statement is privileged. Concur — Friedman, J.P., Sweeny, Renwick, Freedman and Abdus-Salaam, JJ.